Citation Nr: 1548896	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-34 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to service connection for irritable bowel syndrome, to include as due to the service connected ununited medial malleolar fracture, degenerative joint disease, left ankle.

2.  Entitlement to service connection for liver damage, to include as due to the service connected ununited medial malleolar fracture, degenerative joint disease, left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from December 1961 to December 1962.  The Veteran passed away in July 2012.  The appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In April 2013, the RO determined that the appellant met the basic eligibility criteria for substitution and substituted the appellant for the Veteran in this appeal.  38 C.F.R. § 3.1010(c)(2).  Thus, this appeal is being continued with the appellant as the substitute claimant.  38 U.S.C.A. § 5121A (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a December 2013 VA-9 Form, the appellant stated she desired a hearing before a Member of the Board at a local VA office.  The appellant has not been afforded the opportunity for a hearing.  In a June 2015 motion, the appellant's representative reiterated the appellant's desire to have a hearing.  The representative specified the appellant wanted a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the appellant for a videoconference hearing before a Member of the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




